Citation Nr: 1134998	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine, to include degenerative arthritis and stenosis of the lumbar spine, claimed as secondary to service-connected coccygodynia.

2.  Entitlement to an evaluation in excess of 10 percent for coccygodynia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1949 to December 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2004 and October 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Veteran and his spouse provided testimony at a hearing held at the RO in June 2009 before a decision review officer.  Pursuant to the Veteran's October 2008 request, a travel board hearing was scheduled for March 2011, for which the Veteran failed to appear without providing any reason or request for rescheduling.  The case, therefore, will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704.

In a decision issued on August 13, 2009, the Board denied an evaluation in excess of 10 percent for coccygodynia.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), at that time being represented by the law firm of Bergmann & Moore, LLC.  In a Joint Motion for Remand (JMR), issued in May 2010, the parties to the motion requested that the Board's August 2009 decision be vacated and remanded so that a new and contemporaneous VA examination could be conducted in order "to determine if an extra-schedular rating is appropriate."  An Order of the Court granting the motion was issued in May 2010.  Accordingly, further discussion of this matter will take place in the Remand issued below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to an evaluation in excess of 10 percent for coccygodynia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently manifested degenerative arthritis and stenosis of the lumbar spine is not etiologically related to the Veteran's period of active service (to include on a presumptive basis), nor is it proximately due to, the result of, or has it been chronically aggravated, by a service-connected disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for a disability of the lumbar spine, to include degenerative arthritis and stenosis of the lumbar spine, claimed as secondary to coccygodynia, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that with respect to the Veteran's service connection claim, the VCAA duty to notify was satisfied by letter sent to the Veteran in August 2007.  The letter addressed all required notice elements, and was sent prior to the initial unfavorable decision issued by the agency of original jurisdiction (AOJ) in October 2007.  Specific notice as discussed in the Dingess case was provided to the Veteran in the August 2007.  The RO readjudicated the claim on appeal in a Statement of the Case (SOC) issued in July 2008 and in a Supplemental SOC issued in September 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here the file contains the Veteran's service treatment records (STRs), post-service VA and private medical records, and lay statements in support of the claim.  In addition, VA examinations of the spine have been conducted in 2004, 2007 and 2010.  The Veteran and his spouse provided testimony at a hearing held at the RO in 2009.

The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

An original service connection claim for degenerative arthritis and stenosis of the lumbar spine, claimed as secondary to service-connected coccygodynia, was filed in June 2007.  

The STRs include an entry dated in early November 1950 indicating that the Veteran bruised his lower back playing football, which was treated with a heated compress.  An entry dated in late November 1950 indicates that the Veteran had sustained an injury of the coccdynea, 3 weeks previously and that X-ray films were negative.  The December 1952 discharge examination report reflects that clinical evaluation of the spine was normal.  No notation of any spinal injury or symptomatology was documented by the examiner and it was noted that the Veteran otherwise denied all other pertinent medical history and present complaints.   

A private medical record of May 1997 indicates that the Veteran was seen for an evaluation of back and left lower extremity pain, which he reported began 6 weeks previously.  An MRI scan revealed evidence of lateral foraminal stenosis at L4-5, left greater than right at L3-4, and diffuse disc bulge at L4-5 and L5-S1.  The Veteran was also seen for a neurological evaluation in May 1997, at which time Dr. C. opined that the Veteran had left lower extremity L5 radiculopathy manifested by left lower extremity pain.  In June 1997, a lumbar myelogram was performed.  A 3-month history of pain in the left buttocks and lower extremity was noted.  The myelogram revealed central and left-sided extradural defect at L4-L5, consistent with herniated nucleus pulposus.  

The file contains a private medical statement of Dr. A., dated in August 1997.  It was noted that in March 1997, the Veteran had sudden onset of leg pain, exacerbated by a long car trip.  Studies revealed evidence of lumbar stenosis with lateral recess at the L4-5 level.  Dr. A. noted that the Veteran's radiculopathy had largely resolved and recommended conservative treatment.  

In April 1999, the Veteran filed an original service connection claim for residuals of a fractured tailbone.  

A VA examination of the spine was conducted in June 1999.  The Veteran complained of pain in the tailbone area.  He gave a history of an injury in 1951 with hospitalization for 2 days and X-ray evidence of a fractured coccyx.  X-ray films of coccyx were normal.  It was noted that the Veteran was an engineer and had retired in 1987 and estimated that his activities of daily living were affected 30 to 40 percent by the coccyx condition.  Physical examination revealed sacrococcygeal joint tenderness, but no evidence of spasms, postural abnormalities, deformities, or neurological symptoms.  The examiner pointed out that the sacrococcoygeal joint had practically no mobility normally and it was further noted that the only symptoms produced by the condition were pain while sitting in a chair.  Diagnoses of old fracture of the coccyx bone in 1951, with associated coccygodynia, were made.  

By rating action of October 1999, service connection was established for coccygodynia.  

The file includes a February 2001 report of an MRI scan of the lumbar spine.  The Veteran gave a history of a coccyx fracture many years previously with chronic low back pain and radicular symptoms.  The MRI revealed evidence of significant focal secondary canal stenosis at L4-5 due to facet joint and ligamentous hypertrophy.  

VA records include an X-ray film report of the lumbar spine dated in July 2003.  The Veteran gave a history of injury while on active duty in 1951.  Degenerative findings were seen with overall moderate canal stenosis at L4-L5.  It was noted that a comparison with X-ray films of February 2001 revealed no change.  An entry dated in June 2004 revealed that the Veteran complained of on-going low back pain from a service related injury, causing difficulty with slight bending and on activities of daily living.  An assessment of low back pain was made.

Private neurological testing conducted in September 2004 revealed evidence of right L5 radiculopathy and no evidence of peripheral neuropathy. 

A VA examination of the spine was conducted in October 2004.  The Veteran complained of pain in the coccyx region, exacerbated by sitting.  He also complained of pain in the buttocks and into the legs.  It was noted that spinal stenosis had been diagnosed 7 years previously and that the Veteran had elected to defer surgery.  X-ray films of the lumbar spine revealed diffuse hypertrophic changes with bridging osteophytes at multiple levels and mild narrowing of the L4-5 disc space.  Diagnoses of: (1) residual pain from a coccyxgeal fracture; (2) lumbar stenosis with lumbar radiculopathy; and (3) peripheral neuropathy, were made.  The examiner opined that diagnosis (1) was a direct result of a service-related injury.  The examiner also opined that lumbar stenosis was a degenerative problem which he believed was unrelated to service.  The report also included an opinion to the effect that peripheral neuropathy was not believed to be related to military service.  

A VA medical record dated in March 2005 documented that the Veteran was disappointed because he had been told that the pain in his tailbone was not related to his low back pain.  When seen in August 2005, the Veteran complained of forefoot pain.  A VA podiatrist explained that this was directly related to spinal stenosis and diabetes. 

Private chiropractic records dated in 2006 reveal findings of narrowed disc space between L5 and S1; mild hypertrophy with misalignment between L5 and S1; osteoarthritis of L1; L2; and L3, as well as an old healed fracture of the sacrum.   

A VA examination of the spine was conducted in September 2007, reflecting review of VA records and a limited review of the STRs.  The history indicated that the Veteran suffered from a fractured coccyx in 1951 and complained of low back pain due to this and beginning around the same time as the injury.  VA X-ray films of the lumbar spine taken in September 2007 revealed normal alignment of the vertebral bodies of the lumbar spine and no loss of vertebral body height.  Moderate degenerative changes throughout the lumbar spine without significant intervertebral space narrowing were documented.  The examiner noted that plain films of the lumbar spine revealed moderate degenerative arthritis and that a MRI study revealed severe stenosis at L4-5.  Diagnoses of coccygeal pain, status post fracture, already service-connected; and degenerative arthritis of the lumbar spine were made.  

The VA examiner opined that it was less likely than not that degenerative arthritis of the lumbar spine was related to the service-connected coccygeal fracture.  It was explained that the lumbar condition was more likely than not related to normal aging and that it was not likely that the coccygeal fracture was the etiology of lumbar back pain or degenerative arthritis.

In a statement provided in October 2007, the Veteran opined that it was more likely than not that degenerative arthritis and stenosis of the lumbar spine were related to a coccygeal fracture, by virtue of producing changed gait and irregular posture while sitting and/or standing.

A VA record dated in early December 2008 reflects that the Veteran reported having low back problems since injuring his back and breaking his tailbone while playing touch football during service in 1951.  Lumbar surgery, described as interspinous spacer at L4-5, was undertaken in early December 2008, to treat the Veteran's lumbar spinal stenosis at L4-5.  A November 2008 radiology report of the lumbar spine revealed evidence of degenerative disc disease, spinal stenosis, and osteophytes involving the lower lumbosacral spine. 

The Veteran presented testimony at a hearing before a Decision Review Office held at the RO in June 2009.  He stated that his tailbone was injured in service during a touch football game in 1951.  He stated that the pain was extreme and that as a result of the injury, he was taken to the base hospital where he was told that he had a fractured tailbone.  The Veteran reported that he spent two days hospitalized.  He stated that when he left service in 1952 he still had low back problems.  He denied having any post-service back injury.  The Veteran estimated that his initial post-service treatment for back problems was sometime between 1978 to 1980.  The Veteran's spouse indicated that she married the Veteran in 1953, and stated that he had always complained of back pain.  

A VA examination was conducted in September 2010.  The Veteran gave a history of low back pain since 1950, becoming progressively worse, arising from an injury to the coccyx sustained during service in November 1950.  X-ray films of the lumbar spine revealed moderate degenerative joint disease (DJD), and post-surgical changes.  A diagnosis of DJD was made and the examiner opined that it was less likely than not that this condition was caused by or the result of service.  The examiner explained that the STRs documented a minor contusion of the coccyx in service resulting from a foot ball injury.  It was noted that X-ray films were negative for a fracture and that the veteran's December 1952 separation examination report was silent for any back problems.  It was further explained that there was no medical documentation of a chronic back condition until recent low back pain resulting in lumbar laminectomy in 2009.  

Analysis

The Veteran is seeking entitlement to service connection for degenerative arthritis and stenosis of the lumbar spine, primarily claimed as secondary to service-connected coccygodynia.  He maintains that the conditions for which he seeks service connection are directly related to service-connected coccygodynia, as he has changed his gait and as well as his sitting and standing posture as a result of coccygodynia.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service- connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, evidence of the currently claimed disability, has been established.  In this regard, degenerative joint disease of the lumbar spine was diagnosed upon VA examination of 2010 and spinal stenosis was identified as early as 1997.  Both conditions were identified upon VA examination of 2007.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service, or are secondary to a service-connected disorder.  

With respect to the service incurrence, the STRs include evidence of an injury occurring in early November 1950, resulting in a bruised coccyx, with no evidence of fracture.  The coccyx injury was treated with heat during November 1950 and appears to have resolved without further treatment.  STRs subsequent to November 1950 are negative for complaints, treatment or diagnoses relating to the coccyx or low back.  The December 1952 separation report revealed no clinical abnormality of the spine, and the Veteran himself denied having any pertinent medical history or complaints on examination involving the coccyx or low back.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

In addition, arthritis was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until the late 1990's, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the competent medical evidence of record does not establish or even suggest that the Veteran's currently diagnosed degenerative arthritis and stenosis of the lumbar spine are etiologically or causally associated with service or a service-connected disorder of the coccyx.

The file contains two medical opinions, provided by a VA examiners in 2004 and 2010, addressing the etiology of the Veteran's claimed arthritis and stenosis.  Upon VA examination of 2004, the examiner opined that lumbar stenosis was a degenerative problem, which he believed was unrelated to service.  Upon VA examination of 2010, DJD was diagnosed and the examiner opined that it was less likely than not that this condition was caused by or the result of service.  The examiner explained that the STRs documented a minor contusion of the coccyx in service resulting from a football injury with negative X-ray films and that the Veteran's December 1952 separation examination report was silent for any back problems.  It was further explained that there was no medical documentation of a chronic back condition until recent low back pain resulting in lumbar laminectomy in 2009.  Similarly, the 2004 and 2010 examiners failed to establish or even suggest the existence of a secondary relationship between service-connected coccygodynia and currently claimed lumbar arthritis and stenosis, by virtue of causation or aggravation.  

In 2007, a VA examiner specifically addressed the issue of secondary service-connection.  At that time, diagnoses of coccygeal pain, status post fracture, already service-connected; and degenerative arthritis of the lumbar spine were made.  The VA examiner opined that it was less likely than not that degenerative arthritis of the lumbar spine was related to the service-connected coccygeal fracture, explaining that the lumbar condition was more likely than not related to normal aging and that it was not likely that the coccygeal fracture was the etiology of lumbar back pain or degenerative arthritis.  The file contains no medical opinion to the contrary.

As the conclusions reached by the VA examiners in 2004, 2007, and 2010, were based on review of the Veteran' s lay history, service and post-service records, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

To the extent that the Veteran himself asserts he suffers from lumbar arthritis and stenosis as a result of service or a service-connected disorder of the coccyx, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  While he is certainly competent to relate events in service and after service, such as reporting symptoms of back pain since service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed arthritis and stenosis to service, or to his service-connected disorder of the coccyx.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Even assuming the competency of the lay statements of the Veteran and his spouse to the extent that the Veteran has experienced chronic low back pain since the 1950's, the fact remains that the Veteran's 1952 separation examination fails to reflect low back problems on separation and the earliest post-service documentation of low back problems, manifested by arthritis and stenosis was shown in the late 1990's, more than 40 years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Private medical records from 1997 do not include a lay history of chronic low back pain since service, instead documenting the Veteran's reports of a 6-week history of back problems, essentially refuting the more recent testimony and lay statements of the Veteran and his spouse, provided since he filed his service connection claim for arthritis and stenosis in 2007.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

As such, in this case the Board finds the clinical records, both service and post-service, of greater reliability and credibility as opposed to the remote recollections and lay accounts of the Veteran and his spouse, provided decades after the Veteran's discharge from service.  Accordingly, chronicity and continuity of low back problems following the coccyx injury sustained during service in 1950 is not shown.  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed lumbar arthritis and stenosis are related to service or to a service-connected disorder, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a disability of the lumbar spine, to include degenerative arthritis and stenosis of the lumbar spine, claimed as secondary to service-connected coccygodynia, is denied.


REMAND

The Veteran is seeking an evaluation in excess of 10 percent for coccygodynia.  The appeal in this case arises from a rating action of October 2004, at which time an evaluation in excess of 10 percent for coccygodynia was denied.

Subsequently, the claim came before the Board in August 2009, at which time the Board also denied the claim of entitlement to an 10 percent for coccygodynia.  In so doing, the Board considered whether referral of the case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was warranted.  Upon analyzing the matter under the framework of Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Board determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.  The Veteran appealed the August 2009 Board decision to the Court.

In a Joint Motion for Remand (JMR), issued in May 2010, the parties to the JMR requested that the Board's August 2009 decision be vacated and remanded so that a new and contemporaneous VA examination could be conducted in order "to determine if an extra-schedular rating is appropriate."  An Order of the Court granting the motion was issued in May 2010.  

The JMR indicates that the parties requested that the Board's August 2009 decision be vacated and remanded so that a new and contemporaneous VA examination could be conducted in order "to determine if an extra-schedular rating is appropriate."  The provisions of 38 C.F.R. § 3.327(a) were cited, which state that a reexamination or contemporaneous examination will be required. . .if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect.  

The most recent VA examinations assessing the Veteran's service-connected disorder of the coccyx were conducted in 2004 and 2007.  The Board notes that a VA examination was conducted in September 2010; however, the primary purpose and use of that examination related to the Veteran's service connection claim for arthritis and stenosis of the lumbar spine.  

The parties to the JMR acknowledged that the Veteran's service-connected disorder of the coccyx was assigned a maximum 10 percent rating under diagnostic code 5298, used for the evaluation of partial or complete removal of the coccyx.  See 38 C.F.R. § 4.71a.  However, it was also determined that the possibility existed for a higher rating based on extraschedular consideration or application of a different diagnostic code, specifically identified as 5235, used for the evaluation of vertebral fracture or dislocation.  Essentially, as noted earlier, it was agreed that a new, contemporaneous VA examination was necessary to determine if an extra-schedular evaluation is appropriate.  

In regard to extra-schedular ratings, the Board notes that in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  Then Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, Supra.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

Therefore, in view of the JMR and the accompanying Order of the Court, further development of the case is necessary on Remand to comply with the Court's Order.  Thus, this case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected disability of the coccyx from December 2008, forward (which appear to be the most recent VA records on file) and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.

2.  The Veteran should be afforded an examination of his service-connected disorder of the coccyx to ascertain the severity and manifestations associated with this condition as well as the degree of impairment this disability causes in conjunction with his capacity for performing substantially gainful employment and activities of daily living.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to identify any evidence of exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, associated with the disability of the coccyx.

The examiner is further requested to comment on the presence or absence of flare-ups of pain, weakness, excessive fatigability with use, incoordination, painful motion and pain with use, and attempt to offer an opinion as to whether these factors produce limitation of motion/additional limitation of motion of the coccyx.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Since it is important that each disability be viewed in relation to its history pursuant to 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  Thereafter, the RO/AMC should readjudicate the claim for an evaluation in excess of 10 percent for service-connected coccygodynia.  In so doing, the RO should consider the potential applicability of all pertinent diagnostic codes and regulations, including 38 C.F.R. § 4.71a, diagnostic code 5235.  It is also requested that readjudication of the claim reflect consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

4.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


